Citation Nr: 1454401	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-11 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for left parietal osseous lesion.

4.  Entitlement to service connection for eye problems.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to an initial compensable rating for appendectomy scar.

7.  Entitlement to service connection for heart disease. 

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for shortness of breath/a pulmonary disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1986; from November 2004 to September 2008; from October 2008 to August 2010; and from October 2010 to January 2011.  He also had service in the Army and Air National Guards, and in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and February 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2011 rating decision granted service connection for an appendectomy scar and denied, in pertinent part, service connection for grinding teeth (bruxism), a right elbow condition, hypertension, hearing loss, tinnitus, eye problems, and residuals of hernia surgery.  The 2012 rating decision denied, in pertinent part, service connection for shortness of breath, heart disease, and left parietal osseous lesion.

In January 2014 the Veteran testified by videoconference from the Lincoln RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The issues of service connection for hypertension and shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his January 2014 Board hearing, his appeal for service connection for a right elbow disability, grinding of teeth/bruxism, left parietal osseous lesion, eye problems, hiatal hernia, and an initial compensable rating for appendectomy scar.

2.  The Veteran served on active duty service for more than 90 continuous days from October 12, 2010, to January 20, 2011; he was first diagnosed with coronary atherosclerotic vascular disease in March 2011; and METs testing during a January 19, 2012, VA examination found >7-10 METs.

3.  The Veteran does not have right or left ear hearing loss for VA compensation purposes; and the weight of the evidence indicates that his tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a right elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for service connection for grinding of teeth (bruxism) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal for service connection for left parietal osseous lesion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal for service connection for eye problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a substantive appeal for service connection for hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal of a substantive appeal for service connection for an initial compensable rating for scar residuals of appendectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

7.  Arteriosclerosis/coronary atherosclerotic vascular disease (claimed as heart disease) is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

8.  A current hearing loss disability as defined by VA regulation is not found.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.385 (2014).

9.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in June 2011 and January 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the requirements to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's service treatment records and VA medical records have been obtained.  In addition, he was afforded appropriate VA examinations during the appeal period.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests and reported all findings in detail; and provided a detailed rationale in support of the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the documentary evidence, the Veteran testified regarding his claims before the undersigned Veterans Law Judge during a January 2014 Board hearing.  During that hearing the Veteran was assisted by an accredited representative from the American Legion.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and to see whether there was a relationship to any incident of service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his 2014 Board hearing the Veteran stated, on the record, that he was withdrawing his appeal for service connection for a right elbow disability, grinding of teeth/bruxism, a left parietal osseous lesion, eye problems, hiatal hernia, and an initial compensable rating for appendectomy scar.  There consequently remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  As such, the Board does not have jurisdiction to review these matters and they are dismissed.  38 U.S.C.A. § 7105.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arteriosclerosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In making all determinations, the Board must consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Heart disease 

On January 20, 2011, the Veteran separated, after more than 90 continuous days, from active duty service.  On March 2, 2011, a CT scan by VA found calcification in the left anterior descending coronary artery, diagnosed as coronary atherosclerotic vascular disease; a specific form of arteriosclerosis.  See Mayo Clinic, Diseases and Conditions, Arteriosclerosis / atherosclerosis, Definition, at http://www.mayoclinic.org/diseases-conditions/arteriosclerosis-atherosclerosis/basics/definition/con-20026972.  The Veteran was not diagnosed with coronary atherosclerotic vascular disease prior to March 2, 2011.  Additionally, METs testing during a VA heart examination on January 19, 2012, found METs of >7-10; which meets schedular requirements for a 10 percent rating.

As the Veteran's active duty service from October 12, 2010, to January 20, 2011, meets the 90 day service requirement of 38 C.F.R. § 3.307(a); as the Veteran was diagnosed with coronary atherosclerotic vascular disease [arteriosclerosis] within the year following his January 20, 2011, separation from active duty service (and not before); and as the Veteran's heart disease was at least 10 percent disabling within one year of his January 20, 2011, separation from active duty service; the Veteran's arteriosclerosis/coronary atherosclerotic vascular disease is presumed to have been incurred during active duty service.  38 C.F.R. §§ 3.307(a), 3.309(a).

B. Hearing loss and tinnitus

The Veteran also seeks service connection for hearing loss (based on threshold shift) and tinnitus.  Initial testing during service in 1979 found puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 10, 10, 5, 10, and 15 in the RIGHT ear, and 15, 15, 10, 15, and 15 in the LEFT ear.  Current puretone thresholds are 20, 15, 15, 10, and 20 in the RIGHT ear, and 20, 15, 15, 15, and 15 in the LEFT ear (per July 2011 VA examination).  During his 2014 Board hearing the Veteran testified that he never complained of hearing loss or tinnitus during his mixed military service, which spanned a total of about 32 years.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service
 . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

The Veteran's right and left ear hearing acuity does not meet VA criteria for a finding of disability, as his hearing thresholds are below 26 decibels at each of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Indeed, when last tested on VA examination in July 2011 the Veteran did not have a single threshold above 20 decibels, and the diagnosis was "normal hearing."  38 C.F.R. § 3.385.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that Congress has specifically limited entitlement to service connection to cases where there is a current disability).  

As regards the claim for tinnitus, according to the July 2011 VA audiology examiner, the Veteran's tinnitus is not likely a symptom associated with hearing loss because the Veteran does not have hearing loss according to VA criteria; and there is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  The examiner further averred that the Veteran's tinnitus was not the result of military noise exposure, and in light of the fact that the Veteran never complained, during service, of tinnitus, the Board finds this opinion to be persuasive.  Given the volume of service records and breadth of complaints they contain, it is reasonable to conclude that had there been such a complaint, it would have been recorded.  Its absence in these records is probative evidence it was not present during service, and outweighs any contention to the contrary given in the context of a claim for monetary benefits.  The Board accordingly finds that the weight of the evidence is against the claim for service connection for tinnitus and the benefit-of-the-doubt standard of proof (38 U.S.C.A. § 5107) does not apply.  




ORDER

The appeal for service connection for a right elbow disability is dismissed.

The appeal for service connection for grinding of teeth (bruxism) is dismissed.

The appeal for service connection for left parietal osseous lesion is dismissed.

The appeal for service connection for eye problems is dismissed.

The appeal for service connection for hiatal hernia is dismissed.

The appeal for service connection for an increased initial compensable rating for appendectomy scar is dismissed.

Service connection for arteriosclerosis/coronary atherosclerotic vascular disease is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In view of the above grant of service connection for arteriosclerosis/coronary atherosclerotic vascular disease the Veteran should be accorded a new examination with regard to his claim for service connection for hypertension (medicinally treated by VA since December 2011); and his claim for service connection for shortness of breath.  On remand the claims file should be updated to include VA treatment records dating from mid-October, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA treatment records dated after October 16, 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a VA examination regarding his claims for service connection for hypertension and shortness of breath.  The claims file should be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state 

a) whether it is at least as likely as not that the Veteran's hypertension is related to his service-connected coronary atherosclerotic vascular disease;

b) whether the Veteran's shortness of breath is a symptom of his service-connected heart disease; and, if not,

c) for any pulmonary disorders found on examination or diagnosed at some other time during the appeal period (including asthma and granulomatous disease), whether it is at least as likely as not that any such disorder began during a specific period active duty service or during a period of active duty for training.   

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Then, re-adjudicate these claims.  If either benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


